Citation Nr: 1022526	
Decision Date: 06/17/10    Archive Date: 06/24/10

DOCKET NO.  06-09 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas



THE ISSUE

Entitlement to service connection for a claimed back 
disorder.  



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The Veteran





ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to November 
1972.  

This matter initially came to the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision of the RO.  

During the course of his appeal, the Veteran was afforded a 
Travel Board hearing before the undersigned Veterans Law 
Judge in January 2007.  

The Board remanded the case to the RO in July 2007 and in 
February 2009, via the Appeals Management Center (AMC), in 
Washington, D.C.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision was 
obtained.  

2.  The low back condition manifested by "anomalous 
changes" at L5 and S1 is shown as likely as not to have 
increased in severity beyond normal progression during the 
Veteran's period of active service.  

3.  The currently demonstrated spondylolisthesis at L5 and S1 
is shown to be due to a disease process that was aggravated 
by active service.   




CONCLUSIONS OF LAW

 1.  As the Veteran's low back condition was not clearly and 
unmistakably not aggravated by service, the presumption of 
soundness at entry is not rebutted.  38 C.F.R. 38 U.S.C.A. §§ 
1101, 1110, 1111, 1137, 1153, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2009).

2.  By extending the benefit of the doubt to the Veteran, his 
spondylolisthesis at L5 and S1 is due to disease or injury 
that was incurred in active service.  38 C.F.R. 38 U.S.C.A. 
§§ 1101, 1110, 1111, 1137, 1153, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA of 2000

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 & Supp. 2009)) redefined VA's duty 
to assist a claimant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).  

In view of the Board's favorable disposition of the claim on 
appeal, the Board finds that all notification and development 
action needed to fairly adjudicate this claim has been 
accomplished.  


Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  

Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).  

To establish a service connection for an injury, a veteran is 
required to show (1) medical evidence of a current 
disability, (2) medical or lay evidence of in-service 
incurrence or aggravation of an injury, and (3) medical 
evidence of a nexus between the claimed in-service injury and 
the present disability.  Dalton v. Nicholson, 21 Vet. App. 
23, 36 (2007).  

In cases where the veteran cannot establish some of these 
elements, a veteran can instead establish continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).  

To establish continuity of symptomatology, a veteran is 
required to show "(1) that a condition was 'noted' during 
service, (2) evidence of postservice continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  See Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004); 38 U.S.C.A. §§ 1111, 1137 (West 2002).  

For VA purposes congenital or developmental defects are not 
diseases or injuries within the meaning of the applicable 
legislation.  See 38 C.F.R. §§ 3.303(c), 4.9; see also Winn 
v. Brown, 8 Vet. App. 510, 516 (1996).  VAOPGCPREC 82-90 
(July 18, 1990) (a reissue of General Counsel opinion 01-85 
(March 5, 1985)) in essence held that a disease considered by 
medical authorities to be of familial (or hereditary) origin 
by its very nature preexists a claimant's military service, 
but could be granted service connection if manifestations of 
the disease in service constituted aggravation of the 
condition.  

Congenital or developmental defects, as opposed to diseases, 
could not be service-connected because they are not diseases 
or injuries under the law; however, if superimposed injury or 
disease occurred, the resultant disability might be service- 
connected.  Id.  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
C.F.R. § 3.306 (2009).  

Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Green v. Derwinski, 1 Vet. App. 
320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  

Importantly, aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306; see also 38 
U.S.C.A. § 1153 (West 2002).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  


Analysis

The Veteran contends that he injured his back when another 
soldier accidentally fell on him while they were performing 
Prisoner of War (POW) training.  These assertions were 
advanced in the Veteran's testimony at his January 2007 
hearing, along with written statements by the Veteran, his 
spouse and friends that corroborate his reported 
symptomatology.  

Significantly, the Veteran's induction examination, dated in 
October 1971 is negative for complaints or findings of a low 
back disorder.  

The service treatment records, dated in October 1972, show 
numerous sick calls and treatment for low back pain.  In 
particular, the report from that month reflects that the 
Veteran was admitted to an Army hospital due to complaints of 
chronic low back pain, which had been present for a number of 
years.  

The Veteran reported that he had been refused a job because 
of spina bifida and bilateral pars defect.  The physician 
noted that the Veteran had been seen on a number of occasions 
on sick call since his induction into the Army because of low 
back pain that was not relieved with usual conservative 
measures or medications.  

An X-ray study showed findings of a "bilateral pars defect" 
and a spinal bifida deformity.  The physician determined that 
the Veteran was not physically qualified for retention in the 
military service because his chronic low back pain precluded 
him from active civilian life and precluded reasonable 
fulfillment of the purpose of his employment in the military 
service.  

The physician diagnosed the Veteran with spondylolysis, 
lumbosacral region, symptomatic, and referred the case to the 
Medical Evaluation Board for disposition.  

A Medical Board Proceeding, also conducted in October 1972, 
reported findings of spondylolysis, lumbosacral region, 
symptomatic and determined that the Veteran should be 
separated from service for the condition that existed prior 
to service and was not aggravated by active duty.  

During the January 2007 hearing, the Veteran testified that 
he had related a family history of spina bifida and s 
possible history of spina bifida as a child to the October 
1972 physician who evaluated him during service.  He claimed 
that the examiner reviewed his medical record and remarked 
that he might have aggravated his back disorder.  

Further, the Veteran testified that, prior to joining the 
service, he was involved in athletics and was able to move 
without pain.  This is corroborated by a statement from a 
friend, received in September 2007, that the Veteran was a 
very athletic person in high school.  

To the extent that spina bifida occulta and spondylolysis are 
considered to be developmental disorders, any such anomaly 
would have clearly and unmistakably existed prior to the 
Veteran's service.  

However, given the diagnosis of spondylolysis, lumbosacral 
region, symptomatic, at service discharge, the Board must 
also determine whether the Veteran's low back disease was 
clearly and unmistakably not aggravated by active service in 
order to rebut the presumption of soundness in this case.  
See VAOPGCPREC 3-2003 and Wagner, both supra.  

In January 1973,  a VA examination evaluated the for a 
claimed lumbar spine disorder.  The Veteran provided a 
history of experiencing low back pain during basic training 
in July and August 1972.  

The examiner noted that the Veteran was separated from 
service due to persistence of his back discomfort was no 
history of trauma or pain with coughing or sneezing.  The 
Veteran endorsed symptoms of a burning-like sensation in the 
lower back area and pointed to the sacrum as the area where 
he had back discomfort.  

The examiner observed that the Veteran did not have symptoms 
of radiation into his lower extremities, had no difficulty 
with bowel or bladder function, and had a level pelvis, 
normal posture, and complete range of motion in the lumbar 
spine in all planes.  

The examiner noted that calves were firm and equal in a toe 
standing position.   The Veteran was able to toe and heel 
walk well and squatted and rose readily.  His provocative 
straight leg raising test, straight leg raising test, 
Lasegue's signs and sciatic nerve stretch test were all 
negative for sciatic nerve irritation.   His sensation was 
intact, and peripheral pulses were normal.  He moved readily 
from a supine to prone position, and the knee and ankle jerks 
were somewhat hypoactive but were present and equal.  The 
examiner diagnosed the Veteran as having no orthopedic 
disease in the lumbar spine.  

An accompanying X-ray report reported that there was an 
"anomalous development" of the L5 to S1 segment with a 
rather large spina bifida occulta 

The private treatment records, dated in September and October 
2005, included an MRI report of the lumbar spine that showed 
that the vertebral body heights were well maintained with 
normal lumbar alignment, no abnormal bone marrow, a normal in 
appearance conus medullaris terminating normally behind the 
L1 vertebral body, and no disc abnormalities or central canal 
stenosis, foraminal stenosis or nerve root compression seen 
in the L1 to L2.  

The October 2005 report showed findings of shallow broad-
based bulges at L2 to L3, L3 to L4 and L4 to L5 levels 
without central canal stenosis, foraminal stenosis or nerve 
root compression, and a central protrusion at the L5 to S1 
level with abutment of the anterior thecal sac, but with no 
nerve root identified.  

In conjunction with the current appeal, the Veteran underwent 
a VA spine examination in February 2010.  Here, the examiner 
noted several episodes of back pain in service and that, on 
two occasions, "no trauma" was recorded.  The Veteran 
complained of having back pain since service that currently 
necessitated the use of a walker with numbness in the left 
leg along with a throbbing pain to the hip and legs.  

On examination, the Veteran was using a walker with marked 
self-limitation and symptom amplification.  During the 
examination, the Veteran fell against the wall twice and 
reported that he could not move more than he had.  

The examiner noted the Veteran exhibited 3 to 4 degrees of 
forward flexion, no extension, and no right side bending but 
left side bending to about 25 degrees, as tested times three.  
He was noted to bend more than 90 degrees while sitting and 
putting on his shoes.  

An examination of his legs showed that his right was 1 cm 
greater in circumference than the left, the muscle 
development was robust and normal, the deep tendon reflexes 
and sensation were completely intact, his motor strength was 
5 out of 5 by objective testing except the left great toe 
extensor and anterior tibial dorsiflexor which were 4 out of 
5 on the left side only.  His straight leg raises were 
completely normal, and there were no pathological reflexes 
noted.  

An accompanying X-ray study of the lumbar spine revealed five 
lumbar type vertebrae, degenerative disc disease with 
spurring noted on the obliques and some straightening of the 
lordosis.  Further, the examiner noted a pars defect at L5 
with a grade 1 spondylolisthesis L5 on S1.  

The Veteran was diagnosed with chronic lumbar sprain with 
spondylolisthesis of L5 on S1 and degenerative disc disease.  
The examiner opined that the Veteran's back disorder was 
"less likely than not" related to a fall in service or any 
other event or incident in the Veteran's period of active 
service.  

The examiner based this opinion on the fact that the Veteran 
was reviewed in the chart to have normal examinations 
repeatedly in 1972 and that his discomfort apparently became 
worse over time by private records.  

The examiner added that this increase in discomfort 
represented the normal aging process without any exacerbation 
by his service time, or anything that is in his records.  He 
went on to state that the Veteran did experience some L5 
weakness on the left side, and that he "certainly' had a 
sprain with the spondylolisthesis and disc disease and 
spondylosis.  

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  

Indeed, in Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. 
Cir. 2001), the United States Court of Appeals for the 
Federal Circuit, citing its decision in Madden, recognized 
that that Board had inherent fact-finding ability.  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part that the 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches. . . .  As 
is true with any piece of evidence, the credibility and 
weight to be attached to these opinions [are] within the 
province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).  

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  

In this case, the Board has considered the findings and 
opinion of the VA examiner in February 2010 that the Veteran 
had a spondylolisthesis at L5 and S1 that was "less likely 
than not" due to an injury or other event in service.  
However, to the extent that the VA examiner did not accept 
the Veteran's assertions as establishing a continuity of 
symptoms following service, the Board must dismiss the 
medical opinion as not being supported by the evidence of 
record.      

Significantly, in this appeal, the Board finds the Veteran's 
recent lay assertions to be credible for the purpose of 
identifying the nature of his injury and manifestations in 
service and, along with other lay statements, of establishing 
a continuity of symptomatology after service.  

Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 
3d 1331, 1336 (Fed. Cir. 2006).  

In viewing the credible assertions of the Veteran having 
experienced a chronic increase in the severity of his low 
back manifestations during and continuing after service and 
the in-service diagnosis of spondylolysis, lumbosacral 
region, symptomatic, in light of the recent VA examination 
finding of spondylolisthesis at L5 and S1, the Board finds 
that the evidence to be in relative equipoise in showing that 
the currently demonstrated spondylolisthesis represents the 
superimposed component of a disease process that as likely as 
not was aggravated by the Veteran's period of active service.  

Overall, when there is a proximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the 
doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  See Alemany v. Brown, 9 
Vet. App. 518, 519 (1996) (citing Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990)).

Accordingly, by extending the benefit of the doubt to the 
Veteran, service connection for the spondylolisthesis at L5 
and S1 is warranted. 


ORDER

Service connection for the spondylolisthesis at L5 and S1 is 
granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


